Citation Nr: 1329796	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  11-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a vacatur for an increased rating for degenerative disc disease and degenerative joint disease (DDD and DJD), lumbosacral spine, status post laminectomy L3-4 and L4-5 for lumbar canal stenosis, with residual scar, currently evaluated as 40 percent disabling.  

2.  Entitlement to for an increased rating for degenerative disc disease and degenerative joint disease (DDD and DJD), lumbosacral spine, status post laminectomy L3-4 and L4-5 for lumbar canal stenosis, with residual scar, currently evaluated as 40 percent disabling.  

3.  Entitlement to a separate compensable initial rating for lumbar radiculopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955 and from September 1955 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision which increased the Veteran's 20 percent rating for his lumbar spine disability to 40 percent, effective November 2007.  He Veteran disagreed with the 40 percent rating and perfected an appeal.  

In May 2013, the Veteran cancelled a Board hearing scheduled for that month.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered to be withdrawn.  See 38 C.F.R. § 20.702(d) (2012).  

The case is now before the Board on the motion of the Veteran's representative in July 2013, who on behalf of the Veteran, submitted a motion to vacate the July 2013 Board decision based on the claim of denial due process.  The Board honors the Veteran's and his representative's request, as discussed below.  

The issues of entitlement to an increased rating for DDD and DJD, lumbosacral spine, status post laminectomy L3-4 and L4-5 for lumbar canal stenosis, with residual scar and a separate compensable rating for lumbar radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On June 20, 2013, the Board withdrew the Veteran's claim for an increased rating for DDD and DJD, lumbosacral spine, status post laminectomy L3-4 and L4-5 for lumbar canal stenosis, with residual scar.  

2.  The Veteran's representative submitted a motion to vacate the Board's June 20, 2013 decision in July 2013.  


CONCLUSION OF LAW

The June 20, 2013 Board decision is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate a Veteran's decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when the Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).

The Board notes that it issued a June 2013 decision withdrawing the Veteran's claim for an increased rating for DDD and DJD, lumbosacral spine, status post laminectomy L3-4 and L4-5 for lumbar canal stenosis, with residual scar.  

In July 2013, the Board received a motion to vacate the decision of withdrawal from the Veteran's representative, who informed the Board that the Veteran had been denied due process.  The representative indicated that the Board had withdrawn the Veteran's appeal, reportedly at the Veteran's request.  However, the Veteran did not withdraw his appeal, he withdraw his request for a hearing.  Specifically, the Veteran stated that he did wish to continue his request for a hearing, so forward his appeal to the Board of Veterans' Appeals.  The Board was notified by a member of the MPA Hearing Team in a Routing and Transmittal Slip (VA Form 3230) dated in June 2013, that the Veteran was withdrawing his appeal.  Since the Veteran's only request in writing was to withdraw his request for a hearing and he and his representative indicate that a withdraw of the appeal was never made, the Board grants the motion.


ORDER

The June 12, 2013 Board decision withdrawing the Veteran's appeal for an increased rating for DDD and DJD, lumbosacral spine, status post laminectomy L3-4 and L4-5 for lumbar canal stenosis, with residual scar, is vacated.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In July 2012, the Veteran indicated, in pertinent part, that he was being treated by Front Range Orthopaedics for his lumbar spine disability.  Those records have not been sought and are not associated with the claims folder.  

Additionally, the Veteran underwent a VA examination in June 2010.  Although there was no diagnosis of radiculopathy, he stated during his examination that he had pain radiating down the right side into his right leg and foot.  He stated that this radiating pain is constant, daily, and severe.  Here, the Veteran has not had an EMG or nerve conduction studies to determine whether he has lumbar radiculopathy radiating to the right leg.  It cannot be ascertained at this point if he does have lumbar radiculopathy, or if the condition is mild, moderate, moderately severe, or severe.  In order to give the Veteran every opportunity to pursue his claim, he should be examined to determine whether he had lumbar radiculopathy that warrants a separate compensable rating.  See 38 C.F.R. § 4.124a.  


Accordingly, the case is REMANDED for the following action:

1.  .  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  After obtaining an appropriate release of information from the Veteran, the RO/AMC should obtain the Veteran's private treatment records from Dr. S. from Front Range Orthopaedics, Colorado Springs, Colorado for treatment for his lumbar spine disability and associate those records with the claims folder.  

3.  The Veteran shall be provided a VA neurologic examination to assess the nature and etiology of any neurological abnormalities that may be associated with his service-connected lumbar spine disorder.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include EMG studies and/or nerve conduction studies, should, be performed.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed lumbar radiculopathy is due to or aggravated by his service-connected DDD/DJD of the lumbosacral spine.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  The examiner should include all possibilities as to the etiology of the Veteran's radiculopathy, if found.  If it is determined that he does have lumbar radiculopathy related to his DDD/DJD of the lumbosacral spine, the examiner should determine which nerve is affected and whether the disability is mild, moderate, moderately severe, or severe in degree.  

4.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


